PER CURIAM.
In appeal number 2D15-1639, we affirm the order on appeal denying Whitburn, LLC’s motion to intervene in the underlying foreclosure proceeding. See Weber v. PennyMac Loan Trust 2010-NPL1, 193 So.3d 1084 (Fla. 2d DCA 2016) (citing Whitburn, LLC v. Wells Fargo Bank, N.A., 190 So.3d 1087 (Fla. 2d DCA 2015)). In appeal number 2D15-4046, we dismiss Whitburn’s appeal from the final judgment of foreclosure entered in that proceeding. See id.
Affirmed in part and dismissed in part.
NORTHCUTT, WALLACE, and SALARIO, JJ., Concur.